F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAR 17 2005
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 WILLIAM DEAN WETMORE,

       Petitioner - Appellant,
                                                       No. 04-6243
 v.                                              (D.C. No. 02-CV-1014-C)
                                                       (W.D. Okla.)
 MIKE ADDISON, Warden,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HENRY, and TYMKOVICH, Circuit Judges.


      Petitioner-Appellant William Dean Wetmore, a state inmate appearing pro

se, seeks a certificate of appealability (“COA”) allowing him to appeal the district

court’s judgment denying his petition for a writ of habeas corpus under 28 U.S.C.

§ 2254. Because we determine that Mr. Wetmore has not made a “substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000), we deny a COA and dismiss the appeal.

      Mr. Wetmore was convicted by a jury in Oklahoma state court of four

counts of lewd molestation of a child and two counts of sexual abuse of a child.

He was sentenced to a total of 210 years imprisonment. His convictions were
affirmed on direct appeal by the Oklahoma Court of Criminal Appeals (“OCCA”).

R. Doc. 14 Ex. C. He did not file for state post-conviction relief. Appearing

through counsel, he raised twelve grounds for relief in his federal habeas petition,

one of which he conceded was procedurally barred. A magistrate judge issued a

thorough report and recommendation suggesting that the petition be denied. R.

Doc. 19.

      Again appearing through counsel, Mr. Wetmore objected concerning two

grounds he had raised in his petition. Specifically, he challenged the trial court’s

refusal to let him call Dr. Ray Hand concerning research data, information, and

opinions regarding the integrity of the victims’ interviews (ground five of the

habeas petition), and the state court’s allowing the lead detective in the case to

testify that Mr. Wetmore was guilty and the victims were telling the truth (ground

eight). He contended that these decisions violated his Sixth and Fourteenth

Amendment rights to call witnesses in his favor and present a defense. The

OCCA held that these trial court decisions were error, but were harmless beyond a

reasonable doubt given the substantial evidence of Mr. Wetmore’s guilt including

both victims’ consistent and credible testimony together with Mr. Wetmore’s

confession. R. Doc. 14, Ex. C at 3-4.

      The district court first determined that Mr. Wetmore had waived any

challenge to the report and recommendation concerning the other grounds in his


                                         -2-
habeas petition by merely readopting his initial brief supporting his habeas

petition. R. Doc. 24 at 2. We agree–given the magistrate judge’s extensive

discussion and rejection of the grounds raised in the habeas petition, it was

important to specify exactly what was being objected to and why. See United

States v. One Parcel of Real Property, 73 F.3d 1057, 1060 (10th Cir. 1996).

      Concerning the exclusion of Dr. Hand’s testimony as improper, the

Constitution guarantees a criminal defendant a meaningful opportunity to present

a complete defense, including the right to call witnesses with relevant and

material testimony. See Crane v. Kentucky, 476 U.S. 683, 690 (1986); Chambers

v. Mississippi, 410 U.S. 284, 294-95 (1973); Washington v. Texas, 388 U.S. 14,

22-23 (1967). The OCCA determined that “Dr. Hand should have been allowed to

testify regarding the proper methodology for sexual abuse and evaluation and the

statistical data concerning false abuse reports.” R. Doc. 14, Ex. C at 3 n.6 (citing

Davenport v. State, 806 P.2d 655 (Okla. Crim. App. 1991)). In his objections to

the magistrate judge’s recommendations, Mr. Wetmore argued that he should have

been able to counter the lead detective’s testimony with Dr. Hand’s testimony

“concerning the limited issues of research data, information and opinions

regarding the integrity of victim interviews.” R. Doc. 23 at 5.

      On collateral review, the OCCA’s application of the “harmless beyond a

reasonable doubt” standard to this error is reviewed for objective


                                         -3-
unreasonableness pursuant to 28 U.S.C. § 2254(d)(1). Saiz v. Burnett, 296 F.3d

1008, 1011-12 (10th Cir. 2002). Here, Mr. Wetmore’s counsel extensively and

effectively cross-examined the lead detective about the alleged deficiencies of her

investigation and her rush to judgment about Mr. Wetmore’s guilt. II Trial Tr.

84-110. As noted by the magistrate judge, the victims were extensively cross-

examined concerning Mr. Wetmore’s theory that they fabricated their claims. R.

Doc. 19 at 26. The entire record contains substantial evidence of guilt including

nude photographs of the younger victim (in sexually explicit poses) that she

testified were taken by Mr. Wetmore. III Trial Tr. at 58. Finally, given the

consistent and corroborated testimony of both victims and Mr. Wetmore’s

confession (later denied), we do not think that the OCCA’s conclusion that the

exclusion of Dr. Hand’s testimony was harmless error is reasonably debatable

given the deferential standard we must apply. See Saiz v. Ortiz, 392 F.3d 1166,

1184-1185 (10th Cir. 2004).

      As for allowing the lead detective to vouch for the testimony of the victims

and express her opinion that Mr. Wetmore was guilty, we recently considered

similar claims in Parker v. Scott, 394 F.3d 1302 (10th Cir. 2005). Although Mr.

Wetmore relies upon Lawrence v. State, 796 P.2d 1176 (Okla. Crim. App. 1990),

for the proposition that such vouching is not allowed because it invades the

province of the jury, Parker noted the lack of Supreme Court authority holding


                                        -4-
that improper vouching violates due process. 394 F.3d at 1309. Because a habeas

petitioner must demonstrate that a state court’s decision was contrary to Supreme

Court precedent, Parker analyzed the claim under general due process principles.

      As applied to a criminal trial, denial of due process is the failure to
      observe that fundamental fairness essential to the very concept of
      justice. In order to declare a denial of it we must find that the
      absence of that fairness fatally infected the trial; the acts complained
      of must be of such quality as necessarily prevents a fair trial.

Id. at 1310-11 (quoting Lisenba v. California, 314 U.S. 219, 236 (1941)). We

have relied upon a similar standard when considering the admissibility of

evidence–only where the error renders the trial so fundamentally unfair as to

deprive the petitioner of due process is habeas relief warranted. Martin v. Kaiser,

907 F.2d 931, 934 (10th Cir. 1990). For the reasons stated above concerning

harmless error, we do not think it is debatable that this brief but improper

testimony deprived Mr. Wetmore of a fair trial.

      We DENY a COA and DISMISS the appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -5-